Citation Nr: 1046141	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  03-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July and December 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In April 2007 and May 2009, the Board remanded the claims 
for further development.

The Veteran and his spouse presented testimony before the 
undersigned at the RO in November 2005.  A transcript of this 
hearing has been associated with the Veteran's VA claims folder.

The issue of entitlement to service connection for a 
cervical spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's GERD is manifested by reflux interfering with 
sleep, difficulty swallowing foods and occasional dysphagia, but 
is not productive of considerable impairment of health.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
GERD are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.114, Diagnostic Code (DC) 7346 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2004, the agency of original 
jurisdiction (AOJ) notified the Veteran pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) as to how to establish an 
increased rating.  Specifically, the September 2004 notice 
informed the Veteran that he must show that his GERD had 
worsened.  It also explained the relative burdens of VA and the 
Veteran, relating the information and evidence that VA would seek 
to provide and that which he was expected to provide.

In a June 2009 notice, the AOJ further notified the Veteran of 
information and evidence concerning the assignment of a 
disability evaluation.  Although the 2009 notice was mailed after 
the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the December 
2009 supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of the 
claim, such as an SSOC, is sufficient to cure a timing defect).  
The Board finds that the late notice did not affect the essential 
fairness of the decision.  The duty to notify the Veteran has 
been satisfied.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and 
available post-service treatment records have been secured.  The 
Veteran has not identified any additional sources of treatment or 
records that have not yet been obtained.
The Veteran appeared before the undersigned in a Travel Board 
hearing in Waco in November 2005 to present testimony on the 
issue on appeal.  He submitted additional evidence at that time, 
with a waiver of AOJ jurisdiction over that evidence.  Since 
then, the Board remanded the matter in April 2007 and May 2009 
for additional development.  Following issuance of a SSOC in 
December 2009, the Veteran submitted additional written 
arguments, as well as copies of private treatment records in 
support of his claim.  The Board finds that these written 
arguments essentially restate contentions previously of record, 
and a waiver of AOJ jurisdiction over that material is not 
necessary.  As for the private treatment records, these records 
were duplicative of records previously submitted and considered 
by the AOJ in the December 2009 SSOC.  As such, the Board may 
proceed with this appeal without referral of this material to the 
AOJ for consideration in the first instance.  See 38 C.F.R. § 
20.1304(c).  

As noted above, the Board remanded the claim in April 2007 and 
May 2009 for further development.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Stegall does not require "full" compliance or even "strict" 
compliance with the remand directive.  It only requires 
"substantial compliance."  The Court of Appeals for Veterans 
Claims (Court) has routinely affirmed Board decisions where it 
provides an explanation for any deviation in its remand 
instructions.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008).

In its 2007 remand, the Board requested that the Veteran be 
examined in order to determine the current severity of his GERD.  
The record confirms that in August 2007 the Veteran was afforded 
an examination.  The Board also requested updated VA outpatient 
records, which were associated with the claims folder.  The 2009 
remand order was in response to the Court's decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008), which outlined 
additional "veteran specific" notice requirements for 
increased-rating claims.  The Veteran was not provided with 
Vazquez-compliant notice.  However, such error is harmless, as 
subsequent to the 2009 remand, the United States Court of Appeals 
for the Federal Circuit overturned the Court's requirement of 
"veteran specific" notice for increased rating claims.  
Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Therefore, the Board finds that the purpose of the 2007 and 2009 
remands has been substantially fulfilled as to the increased 
rating claim.

Regarding VA examinations, the Veteran was provided with 
examinations for his increased rating claim, which have been 
reviewed by the Board and found to be adequate for rating 
purposes.  In particular, they address the Veteran's symptoms in 
relation to the appropriate rating criteria and provide 
sufficient detail to rate the disabilities.  While the Veteran's 
claims file was apparently unavailable during an October 2004 VA 
examination, the examiner considered the Veteran's reported 
medical history and symptomatology, which the Board will consider 
in its analysis of this claim.  Significantly, the Veteran 
underwent a more recent VA examination in November 2009, and the 
examiner indicated that the claims file record was available for 
review.  The Board therefore concludes that the examinations are 
adequate for rating purposes, particularly to the extent that 
they reflect the Veteran's reported symptoms at the time of 
examination, which is very relevant to an increased rating claim.  
See 38 C.F.R. § 4.2 (2009).  In all, the duty to assist has been 
fulfilled.

Disability Evaluation

The Veteran seeks a higher disability evaluation for his service-
connected GERD.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A § 
1155; 38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21.  When a question 
arises as to which of two ratings applies under a particular DC, 
the higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

Staged ratings are available in appeals concerning disabilities 
for which increases are sought, such as the instant appeal.  
Given unintended delays during the appellate process, VA's 
determination of the current level of a disability may result in 
a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending. In those 
instances, it is also appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection has been in effect for GERD at 10 percent 
since July 2001.  The Veteran's claim for an increased rating 
currently before the Board was received in September 2004.  The 
December 2004 rating decision on appeal continued the 10 percent 
rating.

Here, the Veteran's GERD is rated as 10 percent disabling under 
38 C.F.R. § 4.114, DCs 7399-7346.  The use of DC 7399 represents 
an unlisted disability that required rating by analogy to one of 
the disorders rated under 38 C.F.R. § 4.114.  See 38 C.F.R. § 
4.27 (2009) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in DC by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

With respect to other potentially applicable codes, employment of 
DCs 7304, 7305, or 7306 (relating to various types of ulcers) is 
not appropriate, because ulcers have not been diagnosed.  
Moreover, the medical record indicates that the Veteran does not 
manifest symptomatology associated with these diagnostic codes 
such as melena, anemia and weight loss.  The Board has not 
identified another DC pertaining to digestive disorder which 
better suits the Veteran's GERD symptomatology, and the Veteran 
has not requested that another DC be employed.  Accordingly, the 
Veteran is most appropriately rated under DC 7346.

Under DC 7346 (hiatal hernia), a 60 percent disability rating is 
warranted for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 30 
percent evaluation, though of less severity.  

VA and private treatment records show continuing treatment for 
GERD.  They do not show, however, that such is productive of 
considerable impairment of health.  

For example, a July 2003 X-ray of the upper gastrointestinal 
tract demonstrated a "trace" amount of reflux, but was 
otherwise unremarkable.  The Veteran had an increase in reflux in 
August 2004, which was attributed to his having discontinued his 
medication.  During the October 2004 VA examination the Veteran 
reported that doubling his current medication (omeprazole) was 
effective in decreasing his symptoms, but overall his medication 
was not helping his symptoms whatsoever.  In April 2005, the 
Veteran's omeprazole was discontinued due to increased bowel 
movements, and a prior mediation (rabprazole) was reinstated.  In 
November 2005 the Veteran testified that the rabprazole was 
helping, but that he took double the recommended dosage.  See 
Board Hearing Tr. at 7.  An April 2006 VA outpatient record noted 
that the Veteran's GERD was "stable," and that his symptoms 
were improving with rabprazole.

The Veteran subsequently switched back to omeprazole to treat his 
GERD.  A March 2007 VA outpatient record notes frequent 
epigastric burning, belching and a sour taste in the Veteran's 
mouth.  During the August 2007 VA examination, the Veteran 
indicated that the omeprazole did not work as well as rabprazole.  
He reported a sour taste in his mouth and daily heartburn, but 
denied nausea, vomiting, melena, and arm pain.  The Veteran 
indicated occasional periods of daily epigastric discomfort.  The 
examiner referenced a prior esophagogram in October 2005 which 
was "completely normal."  In terms of overall health 
impairment, the examiner found the Veteran evidence "some" mid-
epigastric discomfort and mid-chest discomfort with reflux, but 
no arm pain.  

In September 2008, the Veteran reported that his reflux had 
improved by switching back to rabprazole.  A March 2009 record 
indicates that his GERD was "controlled."  An increase in 
reflux in June 2009 was attributed to taking ibuprofen on an 
empty stomach.  An upper endoscopy of the stomach with biopsy in 
August 2009 was normal with the exception of erythema in the 
antrum.

At the time of the most recent November 2009 VA examination, the 
Veteran reported increased heartburn and regurgitation, with 
transient dysphagia.  He denied hematemesis, melena and rectal 
bleeding.  The examiner indicated the Veteran's GERD symptoms 
were worsening due to obesity and possibly by use of ibuprofen.  
The diagnosis was GERD with "suboptimal response to treatment, 
but no complications."  

The above-cited findings confirm symptoms of GERD, namely reflux 
interfering with sleep, difficulty swallowing foods and 
occasional dysphagia.  The competent and persuasive evidence does 
not show, however, that the symptoms result in persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  See 38 C.F.R. § 
4.114, DC 7346.  In addition, the record is negative for 
complaints or findings of vomiting, material weight loss, 
hematemesis, melena, anemia or arm pain.  While there is evidence 
of treatment for left shoulder pain, the symptoms were linked to 
an orthopedic disability and not associated with the Veteran's 
GERD.

The Board has carefully considered the testimony and lay 
statements of the Veteran and his spouse, as well as other 
evidence documenting his subjective complaints.  The Board 
acknowledges that the Veteran is competent to give evidence about 
the symptoms he experienced.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Here, however, even after considering such 
subjective complaints and lay statements, the preponderance of 
the evidence is against a finding that the Veteran's 
gastroesophageal reflux disease warrants a 30 percent evaluation 
under DC 7346 for any portion of the rating period on appeal.  

In deciding this appeal, the Board has considered whether the 
Veteran is entitled to higher evaluations for separate periods 
based on the facts found during the appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, the medical 
evidence reflects any documented increases in GERD symptomatology 
during the appeal period were attributed to medication 
adjustments, use of ibuprofen, and obesity rather than a 
permanent increase in the condition itself; accordingly, staged 
ratings are not appropriate.

The evidence of record does not raise the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for a 
particular disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional or unusual disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Here, the rating criteria found in DC 7346 reasonably describe 
the Veteran's disability level and symptomatology.  They account 
for his gastrointestinal symptoms of reflux, pyrosis and 
occasional dysphagia.  Furthermore, the competent evidence does 
not demonstrate that his GERD causes marked interference with the 
Veteran's activities of daily living, over and above what it is 
contemplated by the schedule.  Occupationally, he is retired.  
His disability has not required frequent hospitalizations, nor 
has it otherwise produced impairment unrecognized by the 
schedule.

On the whole, the evidence does not support the proposition that 
the Veteran's service-connected GERD presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Rather, his disability picture is contemplated by 
the rating schedule, and the schedular evaluation is adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for 
extraschedular consideration is not warranted.  In summary, the 
preponderance of the evidence is against a rating in excess of 10 
percent for GERD, and the appeal is denied.
ORDER

A disability rating in excess of 10 percent for GERD is denied.


REMAND

The Board regrets additional delay on the issue of entitlement to 
service connection for a cervical spine disability; however, as 
described below a remand is necessary to ensure proper 
evidentiary development of the claim.  

The Veteran has advanced a secondary service connection theory of 
entitlement.  That is, service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2009). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In its April 2007 remand, the Board requested an opinion 
addressing the etiology of the Veteran's cervical spine 
disability.  The examiner was asked to review the claims folder, 
and provide an opinion as to whether the Veteran's cervical spine 
disability was proximately due to or the result of the service-
connected left shoulder disability.  

The Veteran subsequently presented for a VA examination in August 
2007.  The Board finds that the opinion provided by the VA 
examiner is inadequate for two reasons.  First, the examiner 
failed to provide a reasoned medical explanation for concluding 
that the Veteran's cervical spine disability was not casually 
related to his left shoulder disability.  Noting that the claims 
folder was unavailable for review, the examiner based his opinion 
on the fact that there was no support of a relationship in 
available orthopedic literature.  A medical examination report 
must contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical 
opinion must support its conclusion with an analysis that the 
Board can consider and weigh against any contrary opinions).

Additionally, all components of the Veteran's secondary service 
connection theory of entitlement have not been addressed, as the 
VA examiner did not provide an opinion on whether the Veteran's 
cervical spine disability was aggravated by his left shoulder 
disability.  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007). For these reasons, the Board finds 
that it is necessary to obtain another medical nexus opinion.  

Accordingly, this remaining issue is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature of the 
Veteran's cervical spine disability and to 
provide an opinion on the possible 
relationship between his cervical spine 
disability and service-connected left shoulder 
disability.  The Veteran's claims file should 
be made available to and reviewed by the 
examiner.  All indicated tests should be 
performed and reported in detail.  The 
examiner should opine as to whether it is at 
least as likely as not (50 percent probability 
or greater) that:  (1) the Veteran's left 
shoulder disability caused his cervical spine 
disability, or (2) the Veteran's left shoulder 
disability permanently aggravated his cervical 
spine disability beyond the normal progress of 
the disability.  If aggravation is shown, the 
examiner should quantify the degree of 
aggravation, if possible.  The examiner should 
set forth a rationale for all opinions 
expressed and conclusions reached.

2.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
issued a supplemental statement of the case, 
and given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


